Citation Nr: 9903994	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96- 39 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the VA RO 
which denied service connection for bilateral hearing loss.


REMAND

The veteran contends his current bilateral hearing loss is 
due to noise exposure in service.

In a December 1998 letter, the RO informed the veteran that 
his case was being sent to the Board and he was told, in 
part, that he had 90 days to submit additional evidence.  In 
January 1999, the veteran's American Legion representative at 
the Board submitted a written brief, along with a January 
1999 memorandum by an American Legion medical consultant, 
Nikita Tregubov, M.D.  Dr. Tregubov indicated the file had 
been reviewed and he opined that it was as likely as not that 
the veteran's current hearing loss was due to noise exposure 
in service.  Initial RO consideration of this timely 
submitted medical statement was waived by the veteran's 
representative.  38 C.F.R. § 20.1304 (1998).  However, it is 
the Board's judgment that the case must be remanded for 
further development.  38 U.S.C.A. § 5107 (a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1998).

Evidence currently on file shows the veteran served on active 
duty in the Army from 1954 to 1956.  He had duties which 
included vehicle mechanic and was assigned to a field 
artillery battalion.  His service medical records are 
unavailable (reportedly having been destroyed in the 1973 
fire at the National Personnel Records Center) and the 
service department also reports there are no secondary 
records (morning reports) concerning the veteran.  The only 
post-service medical evidence of hearing loss is VA ear and 
audiology examinations in 1995.  The only medical opinion 
relating the hearing loss to service is the 1999 statement by 
the American Legion doctor.

It appears that other post-service medical records may exist.  
In his notice of disagreement and substantive appeal, the 
veteran asserted he was treated by Dr. O'Conner for ear 
problems (apparently ear drainage) from about two months 
after service until the mid 1970s, but that the doctor had 
died and related records had been destroyed.  (At the 1995 VA 
examination, the veteran gave a conflicting account, stating 
that he was treated for drainage of one ear in 1958 or 1959 
but none since.)  While Dr. O'Conner's records may be 
unavailable, other medical records might be.  At his VA 
examination, the veteran reported he had worn hearing aids 
since 1978, but no related documents have been sumbitted.  In 
his claim for service connection, the only post-service 
treatment reported by the veteran was at the Adirondack 
Audiolgy Clinic (Dr. Walch) since 1990.  The related records 
have not been submitted, even though the RO wrote both the 
clinic and the veteran, requesting the records.  In the 
judgment of the Board, the veteran should be given another 
opportunity to submit all post-service medical records 
concerning hearing loss.  The VA examination, in addition to 
noting a history of noise exposure from weapons in service, 
noted a history of civilian noise exposure in construction 
and in a garage.  The veteran should submit a more detailed 
history of post-service employment and noise exposure.  It is 
also the judgment of the Board that another VA examination, 
with a medical opinion on the etiology of the veteran's 
hearing loss (after considering all assembled evidence) 
should be provided.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
medical providers who have examined him 
or treated him for hearing loss since 
service.  This includes, but is not 
limited to, all general physical 
examinations (including examinations for 
employment), the sources of all hearing 
aids (which he reports he has worn since 
1978), and treatment at Adirondack 
Audiology Clinic (reportedly since 1990).  
Complete related medical records from all 
identified sources should be obtained in 
accordance with the procedures of 
38 C.F.R. § 3.159.

2.  The RO should also instruct the 
veteran to provide a detailed list of all 
jobs held since service, and this should 
include the name of the employer, dates 
of employment, and full description of 
the job including related noise exposure.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination by an 
ear specialist for the purpose of 
determining the etiology of current 
hearing loss.  The claims folder should 
be provided to and reviewed by the doctor 
in conjunction with the examination.  
Based on examination findings, historical 
evidence, and medical principles, the 
doctor should give a medical opinion, 
with full rationale, as to the cause of 
the veteran's hearing loss, including 
whether it is due to reported noise 
exposure in service.  

Thereafter, the RO should review the claim.  If the claim is 
denied, the veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

